                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


HASAAN RAKEEM HAGLER,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-0544

WESTERN REGIONAL JAIL,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Plaintiff’s Complaint (ECF No. 2) be dismissed, with prejudice; the Application

to Proceed Without Prepayment of Fees and Costs be denied, as moot (ECF No. 1); and this action

be removed from the Court’s docket. Neither party has filed objections to the Magistrate Judge’s

findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Plaintiff’s Complaint (ECF No. 2) be DISMISSED,

with prejudice; the Application to Proceed Without Prepayment of Fees and Costs be DENIED,

as moot (ECF No. 1); and this action be REMOVED from the Court’s docket, consistent with the

findings and recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      September 18, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
